Citation Nr: 1041153	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a vascular/vein 
disorder of the left lower extremity, claimed as phlebitis. 

3.  Entitlement to service connection for a brain disorder.

4.  Entitlement to service connection or a right hip scar.

5.  Entitlement to service connection for a right hip disorder, 
claimed as shrapnel.

6.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for schizophrenia.

7.  Entitlement to a compensable rating for psychogenic 
gastrointestinal reaction (dementia).

8.  Entitlement to an initial rating in excess of 60 percent for 
chronic venous insufficiency of the right lower extremity.

9.  Entitlement to an effective date earlier than June 30, 2003, 
for the grant of service connection for chronic venous 
insufficiency of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 to August 
1954.  Among his awards and decorations, he is the recipient of 
the Purple Heart Medal and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

With regard to the Veteran's claim for PTSD, the Board notes that 
the issue was previously before the Board in August 2007, at 
which time the Board, having found that there was new and 
material evidence to reopen his claim for entitlement to service 
connection for PTSD, denied the claim on the merits.  Thereafter, 
he filed a timely appeal with the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2009, the Court vacated the 
Board's August 2007 decision and remanded the matter for further 
consideration consistent with its Memorandum Decision.  Because 
the portion of the Board's August 2007 decision that reopened the 
Veteran's claim for PTSD resulted in a favorable outcome to the 
Veteran, only the issue of entitlement to service connection for 
PTSD, which was denied, is for consideration in this decision.  
See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992) (the Court's 
"jurisdiction is confined to the review of final Board of 
Veterans' Appeals (BVA) decisions which are adverse to a 
claimant") (citations omitted).  

With regard to the Veteran's claim for entitlement to service-
connection for left lower extremity phlebitis, this issue was 
also previously before the Board in August 2007.  However, the 
issue was remanded by the Board for further development, and as a 
supplemental statement of the case was issued in February 2009, 
the issue is again before the Board.  Further, although his claim 
for entitlement for service-connection for right lower extremity 
phlebitis was also remanded by the Board, the RO granted service 
connection for this disorder in a February 2009 rating decision.  
Accordingly, as this constitutes a full grant of benefits for the 
right lower extremity, only the left lower extremity remains on 
appeal.

Also, during the course of the Veteran's appeal to the Court, the 
Veteran filed new claims for entitlement to service connection 
for a brain disorder, entitlement to service connection for a 
right hip scar, entitlement to service connection for right hip 
shrapnel, whether new and material evidence was submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia, entitlement to an increased rating for psychogenic 
gastrointestinal reaction, entitlement to a higher initial rating 
for right lower extremity chronic venous insufficiency, and 
entitlement to an earlier effective date for the grant of service 
connection for right lower extremity chronic venous 
insufficiency.  Because the RO adjudicated these matters and the 
Veteran filed a timely notice of disagreement during the course 
of the current appeal, they are for proper consideration by the 
Board at this time.  See 38 C.F.R. § 19.35 (providing that the 
RO's certification of an appeal is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue); see also Manlincon v. West, 12 Vet. 
App. 238 (1999) (indicating that a mere referral for claims where 
the Veteran has filed a timely notice of disagreement but no 
statement of the case has been rendered is not appropriate).

In June 2008, the Veteran filed a claim for entitlement to 
an increased rating for residuals of a right thigh injury.  
However, this issue has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ) and, therefore, 
the Board does not have jurisdiction over it.  
Accordingly, the issue of entitlement to a compensable 
rating for residuals of a right thigh injury is hereby 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

With regard for the Veteran's claim for entitlement to service 
connection for PTSD, the U.S. Court of Appeals for Veterans 
Claims, in its October 2009 Memorandum Decision, directed the 
Board to address whether the Veteran is entitled to a VA 
examination and whether there was prejudice in proceeding with an 
adjudication of his PTSD claim on the merits without first 
remanding the matter to the AOJ for consideration.  After 
carefully reviewing the evidence of record, the Board finds that 
a remand for additional development is required.  Specifically, 
there is insufficient medical evidence to make a determination in 
this case, and the Veteran should be provided with another VA 
examination to determine the nature and etiology of his 
psychiatric complaints.  

The Board notes that the Veteran appeared to have been diagnosed 
with PTSD in a March 1987 VA examination, although a compensation 
and pension evaluation report earlier that same month instead 
indicated a diagnosis of chronic schizophrenia.  As a result of 
an initial private psychological evaluation in November 1994, he 
was provided with a diagnosis of psychosis, not otherwise 
specified, and rule-out paranoid schizophrenia.  After 
personality testing and further evaluation, he was diagnosed with 
major depression, paranoid personality disorder, and rule-out 
schizophrenia.  

Given these varying medical assessments, the Veteran was provided 
with a June 1999 VA psychological examination to evaluate the 
nature and etiology of his claimed disorder.  After interviewing 
the Veteran and reviewing the claims folder, the VA examiner 
provided a diagnosis of schizophrenia, undifferentiated type, in 
good remission.  The examiner expressly determined that "[t]here 
are no symptoms that are consistent with the diagnosis of PTSD 
and no specific traumatic events cited that would meet [the] 
criteria for the diagnosis" and therefore concluded that the 
correct diagnosis was of schizophrenia and not PTSD.  However, 
because the Veteran was wounded in service as a result of enemy 
combat, for which he received a Purple Heart, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor in the absence of clear and convincing evidence to the 
contrary.  See 38 C.F.R. § 3.304(f)(2) (pertaining to veterans 
who engaged in combat with the enemy).  Because the Veteran in 
this case engaged in combat with the enemy, his combat and 
resultant injuries are considered sufficient traumatic events.  
Therefore, because the VA examiner improperly relied in part on 
the absence of specific traumatic events to find that the 
criteria for PTSD had not been met, the examination and opinion 
rendered is based on an inaccurate factual premise.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993) (indicating that the weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated).  

Moreover, despite the fact that the Veteran has been consistently 
receiving VA outpatient treatment for schizophrenia, the Veteran 
submitted a November 2001 private treatment report reflecting a 
diagnosis of PTSD and letters from his private physician 
indicating a longstanding history of affective psychiatric 
disorder associated with PTSD.  In this regard, the Board notes 
that although the private opinions are not dispositive of the 
issue of medical causation because they are conclusory and are 
not supported by any rationale, this evidence is nonetheless 
sufficient to indicate that the Veteran may have a current 
disability of PTSD that may be related to service so as to 
trigger VA's duty to provide an examination under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Unfortunately, however, 
although the Veteran again underwent a VA psychological 
examination in February 2008, the examination itself focused 
solely on mental disorders other than PTSD, and no consideration 
was given to the issue of whether the Veteran meets the 
diagnostic criteria under the DSM-IV for a diagnosis of PTSD.  
For these reasons, the Board finds that, although the Veteran was 
afforded VA psychological examinations, the examinations reports 
were not adequate and another examination and opinion is required 
in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (indicating that VA is obligated to provide an adequate 
examination once it chooses to administer one).

Next, with respect to the Veteran's claim for entitlement to 
service connection for phlebitis of the left lower extremity, the 
Board notes that, since the last supplemental statement of the 
case in February 2009, additional medical evidence has been 
received without a waiver.  As this new medical evidence is 
relevant to his claim for service connection for a vascular/vein 
disorder of the left lower extremity (for example, an April 2009 
VA treatment report reflected neurovascular findings of chronic 
venous insufficiency "primarily" in the right lower extremity, 
suggesting possible involvement of the left lower extremity, and 
a July 2009 X-rays revealed minimal atherosclerotic changes of 
the femoral and popliteal arteries of the left leg), a remand is 
necessary as the evidence received by the Board has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the new evidence also contains an April 2009 VA 
treatment report reflecting a diagnosis of bilateral venous 
stasis, and VA treatment reports dating from April 2007 reflect 
that the Veteran has routinely sought VA treatment for this 
disorder.  The Board finds that this evidence is suggestive of a 
current disorder of the left lower extremity, and, 
notwithstanding the fact that no left leg complaints were noted 
in the last June 2008 VA examination, an opinion must be obtained 
to determine whether any of his currently-diagnosed disorders are 
causally related to service.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (a current disability is shown if present at any 
time since the filing of the claim).  Because the etiology of his 
current complaints are unclear, and the June 2008 VA examination 
only rendered an opinion as to the Veteran's right lower 
extremity disability, there is insufficient medical evidence of 
record at this juncture to make a determination on this issue.  
As such, on remand, another examination and medical nexus opinion 
is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, with regard to the Veteran's claims for entitlement to 
service connection for a brain disorder, entitlement to service 
connection for a right hip scar, entitlement to service 
connection for right hip shrapnel, whether new and material 
evidence was submitted to reopen a claim for entitlement to 
service connection for schizophrenia, entitlement to an increased 
rating for psychogenic gastrointestinal reaction, entitlement to 
a higher initial rating for right lower extremity chronic venous 
insufficiency, and entitlement to an earlier effective date for 
the grant of service connection for right lower extremity chronic 
venous insufficiency, the RO adjudicated these matters in May 
2008 and February 2009 rating decisions.  Although the Veteran 
filed timely notices of disagreement in June 2008 and June 2009, 
however, no statement of the case has been issued.  The U.S. 
Court of Appeals of Veterans Claims (Court) has held that where a 
Veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued a statement of the 
case addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, in order to put 
these issues in the correct procedural posture, the Board finds 
that a statement of the case should be provided.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of the 
case that addresses the claims for 
entitlement to service connection for a brain 
disorder, entitlement to service connection 
for a right hip scar, entitlement to service 
connection for right hip shrapnel, whether 
new and material evidence was submitted to 
reopen a claim for entitlement to service 
connection for schizophrenia, entitlement to 
an increased rating for psychogenic 
gastrointestinal reaction, entitlement to a 
higher initial rating for right lower 
extremity chronic venous insufficiency, and 
entitlement to an earlier effective date for 
the grant of service connection for right 
lower extremity chronic venous insufficiency.  
The Veteran and his representative should 
clearly be advised of the need to file a 
substantive appeal if he desires to have 
these issues considered by the Board.

2.  The Veteran should be afforded another VA 
examination to determine the nature and 
etiology of his psychological complaints, 
claimed as PTSD.  The claims folder must be 
made available to the examiner for review as 
part of the examination process.  

(a)	The examiner is asked to provide an 
opinion on whether the Veteran meets the 
DSM-IV criteria for a diagnosis of PTSD 
and, if so, whether such diagnosis is 
related to an in-service stressor.  In 
this regard, the examiner is directed to 
accept that the Veteran was exposed to 
traumatic events in service as a result of 
combat.  

(b)	For any other diagnosed psychiatric 
disabilities, the examiner is directed to 
provide an opinion on whether it is as 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to (incurred in or aggravated 
by) service.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  The Veteran should be afforded another VA 
examination to determine the nature and 
etiology of his left lower extremity 
complaints, claimed as phlebitis.  The claims 
folder must be made available to the examiner 
for review as part of the examination 
process.  

For each diagnosed disability of the left 
lower extremity, the VA examiner is requested 
to determine whether it is as least as likely 
as not (a 50 percent probability or higher) 
that the disorder is related to (incurred in 
or aggravated by) service.  In this regard, 
the examiner is directed to address the 
Veteran's diagnoses of bilateral venous 
stasis (see, e.g., April 2007 VA treatment 
report), bilateral lower extremity 
varicosities (May 2007 VA treatment report), 
and reported chronic venous insufficiency of 
the lower extremities (September 2009 VA 
treatment report).  The examiner is also 
directed to address a May 1953 treatment 
report reflecting that the Veteran was 
exposed to enemy mortar fire, as well as an 
"explosion" in service, and the Veteran's 
statements asserting that he suffered a burn 
injury to his lower extremities in service.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

4.  Upon completion of the above, 
readjudicate any issues in appellate status, 
with consideration of all evidence obtained 
since the issuance of the last statement of 
the case or supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




